Citation Nr: 1741894	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO. 11-30 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hand disability, status post crush injury with fracture, right fourth finger.

2. Entitlement to service connection for rectal bleeding, to include hemorrhoids.

3. Entitlement to a disability evaluation in excess of 50 percent for the service-connected disability of Post-Traumatic Stress Disorder (PTSD) prior to September 6, 2016.

4. Entitlement to service connection for erectile dysfunction, to include claimed as secondary to PTSD.

5. Entitlement to service connection for acid reflux, to include claimed as secondary to PTSD.

6. Entitlement to service connection for sleep disorder.

7. Entitlement to service connection for a bilateral hip disability.
8. Entitlement to service connection for prostate disability.

9. Entitlement to service connection for a right knee disability.

10. Entitlement to service connection for a left knee disability.

11. Entitlement to service connection for hypertension (high blood pressure).

12. Entitlement to service connection for a bilateral skin disability of the hands.

13. Entitlement to service connection for chronic low back syndrome with posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served in the US Army on active duty from November 8, 1967 to November 7, 1969 and is a veteran of the Vietnam era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010, May 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The issues of service connection for bilateral hip disability, low back syndrome with posttraumatic arthritis, right knee disability, left knee disability, prostate disability, hypertension, and bilateral skin disability of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A right hand disability, to include status post crush injury with fracture, right fourth finger, did not have its onset in service.  

2. Rectal bleeding, to include hemorrhoids, did not have its onset in service.  

3. Prior to September 6, 2016, the Veteran's PTSD was manifested by social impairment with reduced reliability and productivity due to symptoms such as flattened affect and panic attacks, without deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

4. In a February 2017 correspondence, the Veteran requested a withdrawal of the issues of entitlement to service connection for erectile dysfunction, entitlement to service connection for acid reflux, and entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a right hand disability, status post crush injury with fracture, right fourth finger, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for a rectal bleeding disability, to include hemorrhoids, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. For the period prior to September 6, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for withdrawal of the appeal of the issues for entitlement to service connection for erectile dysfunction, entitlement to service connection for acid reflux, and entitlement to service connection for a sleep disorder have been met. 38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

A. Right Hand Disability, Status Post Crush Injury with Fracture, Right Fourth Finger.

Treatment records from the Richmond VA Medical Center (VAMC) show that the Veteran was diagnosed with and treated for a comminuted crush fracture of the distal tuft of the right ring finger in May 2007. This evidence demonstrates a current disability.

The Veteran implies that he injured his right hand in service, however, the service treatment records do not document such injury. Additionally, at separation, clinical evaluation of the upper extremities was normal. Thus, whether an in-service injury occurred is unclear.  

However, the VA treatment records document that the injury to the Veteran's right hand was the result of construction work on a residential home three days earlier, which would place the onset of the hand injury in May 2007. 

Regardless, the preponderance of the evidence is against a nexus between the current disability and service. For example, there is no competent opinion that the right hand disability documented in May 2007 had its onset during the Veteran's service from 1967 to 1969. To the extent that the Veteran claims the right hand disability had its onset in service, his own contemporaneous report of the right hand injury he sustained in May 2007 is evidence against the claim. A statement made in connection with medical treatment is highly probative and credible.  Thus, any allegation from the Veteran that the hand disability had its onset in service is found not credible. 

To reiterate, there is no competent evidence of a nexus between the post-service right hand disability and a disease or injury in service.  The Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right hand disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The claim for service connection for a right hand disability is denied.

B. Rectal Bleeding Disability, to include Hemorrhoids

During a visit to the Richmond VAMC in November 2007, the Veteran was found to have hemorrhoids. Thus, there is evidence of a current disability.

The Veteran contends that the claim is based on hemorrhoids, and states that while in Vietnam, he carried the medication known as "Preparation H" and used it for self-treatment during service.

The Veteran's service treatment records (STRs) are negative for the complaint of, treatment for, or the diagnosis of a disability involving rectal bleeding. When entering service, the Veteran marked "No" when asked about intestinal trouble and rectal disease, although he did complain of symptoms for other illnesses. In the October 1969 separation examination, clinical evaluation of the anus and rectum, which includes inspection for hemorrhoids, the examiner found was clinically normal. In a report of medical history the Veteran completed at separation, he specifically denied a history of rectal disease.  

In the years following service discharge, the Veteran did not have hemorrhoids.  For example, in an April 1984 VA examination, clinical evaluation of the Veteran's anus was normal.  In a July 1984 examination (done in connection with a claim for VA pension benefits), examination of the rectum was normal.  Additionally, the Veteran complained of multiple symptoms he was experiencing at that time, which did not include hemorrhoids or rectal bleeding. In a December 1986 VA treatment record the examiner wrote that the Veteran was negative for any rectal symptoms or blood in the stool. In an April 2001 VA treatment record, the examiner found "Good tone" in the rectal examination and reported no other symptoms. In a February 2004 VA medical record, the examiner found no blood in the Veteran's rectum. Thus, 35 years following service discharge, the Veteran was not seeking treatment for hemorrhoids, which evidence tends to show that hemorrhoids did not have their onset in service.

Regardless, the preponderance of the evidence is against a nexus between the current rectal disability, to include hemorrhoids, and service. There is no competent opinion that the rectal bleeding the Veteran experiences had its onset during the Veteran's service from 1967 to 1969. To the extent that the Veteran claims the rectal disability had its onset in service, the Board accords no probative value to that allegation because of the finding of no in-service symptoms.  

To reiterate, there is no competent evidence of a nexus between the post-service rectal disability and a disease or injury in service.  The Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a rectal disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The claim for service connection for a rectal disability is denied.

III. Increased Rating - PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016). However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is currently evaluated under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, DC 9411 (2016). During the current appeal period, the Veteran is in receipt of a 50 percent rating prior to September 6, 2016, and a 100 percent rating from September 6, 2016.  Because the 100 percent rating is the maximum rating, the Board's discussion will be limited to the period of time when the Veteran's disability was rated as 50 percent disabling.  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

However, the rating schedule does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130. Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule. Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD prior to September 6, 2016.  In a VA examination from May 2010, the examiner noted that the Veteran presented as a clean, casually dressed individual, with normal gait and posture. The examiner noted the Veteran's speech was clear, goal directed, and spontaneous. The examiner also stated that the Veteran has no history of hallucinations, delusions, or mania, although he experiences hypervigilance. The examiner opined that the Veteran was not precluded from working on the basis of his PTSD, could tolerate routine workplace stressors, and was able to interact cooperatively enough to manage work duties.

In a Statement in Support of the Claim received in July 2014, the Veteran reported panic attacks.

Significantly, the preponderance of the evidence is against a finding that the Veteran's PTSD resulted in social impairment or significant occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Therefore, to the extent that the evidence of record documents some of the symptoms included in the individual rating criteria for an increased 70 percent or 100 percent disability rating, the Board finds it highly probative that such symptoms have not resulted in overall impairment to the required level of severity so as to warrant an increased disability rating. Therefore, the Board finds that the Veteran's manifested PTSD symptoms for the particular period on appeal are most closely approximated by the 50 percent disability rating. Importantly, the Veteran has not shown occupational and social impairment with deficiencies in most areas, or total occupational and social impairment; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 70 percent or 100 percent disability rating throughout the rating period. See Vazquez-Claudio, supra.

Thus, the Board finds that an increased disability rating in excess of 50 percent the Veteran's PTSD is not warranted for the period before September 6, 2016. The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for an increased rating for this time period is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.
IV. Withdrawal

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision. 38 C.F.R. § 20.204 (2016).

In a February 2017 motion to withdraw, the Veteran, through his representative, requested a withdrawal of his appeal in relation to the service connection issues for erectile dysfunction, acid reflux, and sleep disorder.

The Board finds that the Veteran has effectively withdrawn the appeal in relation to the service connection issues for erectile dysfunction, acid reflux, and sleep disorder.

Therefore, the Board concludes that no allegation of fact or law remains. Therefore, the Veteran's appeal for these matters is dismissed. 38 U.S.C.A. § 7105 (2016).


ORDER

Entitlement to service connection for a right hand disability, status post crush injury with fracture, right fourth finger is denied.

Entitlement to service connection for rectal bleeding, to include hemorrhoids, is denied.

Entitlement to a disability evaluation in excess of 50 percent for the service-connected disability of PTSD prior to September 6, 2016 is denied.

The appeal for entitlement to service connection for erectile dysfunction, to include claimed as secondary to PTSD is dismissed.

The appeal for entitlement to service connection for acid reflux, to include claimed as secondary to PTSD is dismissed.
The appeal for entitlement to service connection for sleep disorder is dismissed.


REMAND

The service connection claims for bilateral hip, low back, right and left knee disabilities, prostate, hypertension, and bilateral skin disability of the hands must be remanded for further development, as explained below.

VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

A. Hip, Low Back, and Knees

The Veteran contends that he has bilateral hip, low back, right and left knee disabilities that are due to his military service. The Veteran contends that during service in the 82nd Airborne unit, the Veteran was required to jump out of helicopters and carry heavy equipment, and that such service took a toll on his hips, back, and knees.

Based on the Veteran's Military Occupational Specialty (MOS) and lay statements of record, the Board finds that the low threshold of McLendon has been met and the Veteran should be afforded VA examinations to determine the nature and etiology of his bilateral hip disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
B. Prostate

The Veteran also contends that his prostate disability is related to service. Service connection may presumptively be established for prostate cancer due to herbicide agent exposure.

Visits to the Richmond VAMC show that the Veteran received test results that indicate the possibility of prostate cancer, although the results were not fully dispositive.

As such the Veteran must undergo a VA examination to determine the nature and etiology of his prostate disability.

C. Hypertension

Service connection may be granted on a presumptive basis for hypertension if this disability is manifested to a compensable degree (severe enough to be evaluated at least 10 percent disabling) within one year of discharge after military discharge which was November 1969.

The earliest notation of hypertension treatment found in the evidence of record shows the Veteran was taking hypertensive medications in January 1978. Medical evidence from Richmond VAMC Center shows a diagnosis of hypertension, however it is unclear if hypertension actually did begin within the time period specified under 38 C.F.R. 3 307, or is otherwise related to service.

Therefore an exam is necessary to ascertain the nature and etiology of the Veteran's hypertension.

D. Bilateral Skin Disability of the Hands

The Veteran has been undergoing treatment for a skin disability of his hands for several decades. "Xerosis" of the hands was reported in the hands in a VA medical exam in 1984, with treatment continuing since then.

During a December 2015 visit to the Richmond VAMC, the examination of the hands revealed an extremely dry skin surface with putting and cracking. The examiner noted the skin was "very lichenified." The Veteran is diagnosed with eczema.

The Veteran contends that his skin disability is due to exposure to Agent Orange when the Veteran served in Vietnam.

Certain skin disabilities are presumptive for service connection when there is evidence of exposure to herbicide agents. Therefore an exam is necessary to ascertain the nature and etiology of the Veteran's bilateral skin disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from September 2016.

2. Schedule the Veteran for a VA examination(s) to determine the nature and etiology of his bilateral hip, low back, right and left knee disabilities. The Veteran's claims file should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and indicate as such in the accompanying medical report.

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability is related to his military service.

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is related to his military service.

c. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee and left knee disabilities are related to his military service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his prostate disability. The Veteran's claims file should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and indicate as such in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate disability is related to his military service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension. The Veteran's claims file should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and indicate as such in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disability of the bilateral hands. The Veteran's claims file should be made available for review by the examiner in conjunction with the examination. The examiner should review the claims folder and indicate as such in the accompanying medical report.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability on his bilateral hands is related to his military service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. After completing the above, the Veteran's claims for service connection for bilateral hip disability, low back syndrome with posttraumatic arthritis, right knee disability, left knee disability, prostate disability, hypertension, and bilateral skin disability of the hands should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


